UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 20, 2016 NORTHLAND CABLE PROPERTIES EIGHT LIMITED PARTNERSHIP (Exact Name of Registrant as Specified in Charter) STATE OF WASHINGTON 000- 91- (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) , SUITE 700, SEATTLE, WASHINGTON (Address of principal executive offices) (Zip Code) (206) 621-1351 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM5.07 SUBMISSION TO A VOTE OF SECURITY HOLDERS On April20, 2012, Northland Cable Properties Eight Limited Partnership (the “ NCP- Eight ”) held a Special Meeting of Limited Partners (the “ Special Meeting ”). As of February18, 2016, the record date for the Special Meeting, there were 19,087 units of limited partnership interest outstanding and entitled to vote at the Special Meeting, and a total of12,947.858 (or approximately 67.84%) of the Company’s units of limited partnership interests outstanding and entitled to be voted at the Special Meeting were represented in person or by proxy at the Special Meeting. Set forth below is the proposal on which the Company’s limited partners voted at the Special Meeting and the final voting results from the Special Meeting: Proposal: 1. FIRST PROPOSAL : To authorize NCP-Eight and its general partner to sell substantially all of NCP-Eight’s assets to Northland Cable Television, Inc. (sometimes referred to as the “Buyer”) an affiliate of the general partner for the total amount of $3,030,000, pursuant to the terms of an asset purchase agreement dated as of December 28, 2015 between NCP-Eight and Buyer, (sometimes referred to herein as the “sales transaction”). Approve Disapprove 63.68% 4.16% The First Proposal was approved. 2. SECOND PROPOSAL : To authorize an amendment to the Amended and Restated Agreement of Limited Partnership of NCP-Eight dated August 10, 1989, which we refer to sometimes as the “partnership agreement,” to exclude the sales transaction from the independent appraisal procedures that would otherwise be required under the NCP-Eight partnership agreement. Approve Disapprove 63.57% 4.32% The Second Proposal was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Northland Cable Properties Eight Limited Partnership By: Northland Communications Corporation Its: General Partner Dated: April21, 2016 By: /s/ GARY S. JONES Name: Gary S. Jones Title: CEO and President Dated: April21, 2016 By: /s/ RICHARD I. CLARK Name: Richard I. Clark Title: Executive Vice President, Treasurer and Assistant Secretary
